SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
47
CA 10-01740
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, GREEN, AND MARTOCHE, JJ.


KEVIN M. KING, INDIVIDUALLY AND AS
ADMINISTRATOR OF THE ESTATE OF SHARON A.
KING, DECEASED, PLAINTIFF-RESPONDENT,

                     V                                             ORDER

D.R. CHAMBERLAIN CORPORATION, FRANKLIN G.
DOWNING, F.G. DOWNING DEVELOPMENT, INC.,
DOING BUSINESS AS TOWNE BMW, F.G.
DOWNING TOWNE AUTOMOTIVE GROUP,
DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.
(APPEAL NO. 2.)


KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (MAURICE L. SYKES OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

JOHN J. FROMEN, BUFFALO, FOR PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Donna M.
Siwek, J.), entered November 10, 2009 in a personal injury action.
The order, among other things, denied in part the motion of defendants
D.R. Chamberlain Corporation, Franklin G. Downing, F.G. Downing
Development, Inc., doing business as Towne BMW, and F.G. Downing Towne
Automotive Group to compel plaintiff to submit to further depositions
pursuant to CPLR 3124.

     Now, upon reading and filing the stipulation withdrawing appeal
signed by the attorneys for the parties on March 17, 2011,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court